        Case:20-10102-KHT Doc#:6 Filed:01/07/20                       Entered:01/07/20 17:03:19 Page1 of 8


 Fill in this information to identify your case

 UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO
                                                                  Case #:
 Debtor 1:     Jill                  Ann           Paglione
               First Name            Middle Name      Last Name


 Debtor 2:                                                        Chapter:   13
               First Name            Middle Name      Last Name


Local Bankruptcy Form 3015-1.1
Chapter 13 Plan
Including Valuation of Collateral and Classification of Claims

This chapter 13 plan dated January 7, 2020, supersedes all previously filed plans.

 Part 1 Notices

        To Creditors: THIS PLAN MAY MODIFY YOUR RIGHTS. If you oppose any provision of the plan you must file a
        written objection with the Court by the deadline fixed by the Court. (Applicable deadlines given by separate
        notice.) If you do not file a timely objection, you will be deemed to have accepted the terms of the plan, which may
        be confirmed without further notice or hearing. Creditors must file timely proofs of claim in order to receive the
        applicable payments.

1.2.    Nonstandard Provisions
         O This plan contains nonstandard provisions set out in Part 12 of the plan

1.3.    Motions for Valuation of Collateral and Determination of Secured Status under 11 U.S.C. § 506
         O This plan contains a motion for valuation of personal property collateral and determination of secured status
             under 11 U.S.C. § 506. Additional details are provided in Part 7.4 of this plan.
         El The debtor is requesting a valuation of real property collateral and determination of secured status under 11
             U.S.C. § 506 by separate motion. Additional details are provided in Parts 7.3 and/or Part 7.4 of this plan.
             Status of motion: Motion filed on, or about, January 10, 2020

1.4. Motions for Lien Avoidance 11 U.S.C. § 522(f)
         •  The debtor is requesting avoidance of a judicial lien or nonpossessory, non-purchase-money security
            interest under 11 U.S.C. § 522(f) by separate motion. Additional details are provided in Part 10.4 of this
            plan. Status of motion:

 Part 2 Background Information

2.1     Prior bankruptcies pending within one year of the petition date for this case:

          Case number and chapter                  Discharge or dismissal/conversion                     Date


         None

2.2     Discharge: The debtor:
         IZ is eligible for a discharge
         OR
         O is not eligible for a discharge and is not seeking a discharge.




             "191211$11114"Elligii
        Case:20-10102-KHT Doc#:6 Filed:01/07/20                    Entered:01/07/20 17:03:19 Page2 of 8


2.3     Domicile & Exemptions:
        Prior states of domicile:

         within 730 days:   Colorado

         within 910 days: Colorado
        The debtor is claiming exemptions available in the E] state of Colorado or 0 federal exemptions.

2.4     Domestic Support: The debtor owes or anticipates owing a Domestic Support Obligation as defined in 11 U.S.C.
        § 101(14A). Notice shall be provided to these parties in interest:
        A. Spouse/Parent: n/a
        B. Government: n/a
        C. Assignee or other: n/a
        D. The debtor 0 has provided the trustee with the address and phone number of the Domestic Support Obligation
            recipient, or 0 cannot provide the address or phone number because it/they is/are not available.

2.5     Median Income: The current monthly income of the debtor, as reported on Official form 122C-1 or 1220-2, as
        applicable, is [8] below, 0 equal to, or 0 above the applicable median income.

 Part 3 Plan Analysis


3.1     Total Debt Provided for under the Plan and Administrative Expenses

         A.  Total Priority Claims (Class One)
             1. Unpaid attorney's fees                                                                             $    0.00
                (Total attorney's fees are estimated to be $0 of which $0 has been prepaid)
             2. Unpaid attorney's costs (estimated)                                                                $    0.00
             3. Total taxes
                 (Federal $980.00; State $0.00; Other $0.00)                                                       $ 980.00
             4. Other priority claims                                                                              $     0.00
         B. Total payments to cure defaults (Class Two)                                                            $ 3,112.00
         C. Total payments on secured claims (Class Three)                                                         $16,975.00
         D. Total payments on unsecured claims (Class Four)                                                        $ 820.00
         E. Sub-Total                                                                                              $21,887.00
         F.  Total trustee's compensation (10%) of debtor's payments)                                              $ 2,189.00
         G. Total debt and administrative expenses                                                                 $24,076.00
3.2     Reconciliation with Chapter 7

         A. The net property values set forth below are liquidation values rather than replacement values.
            The replacement values may appear in Class Three of the plan.
         B. Assets available to Class Four unsecured creditors if Chapter 7 filed:
            1. Value of debtor's interest in non-exempt property                                                   $ 974.00

                        Property             Value         Less        Less    X Debtor's       Less           = Net value
                                                       costs of sale   liens    interest     exemptions
               Cash & Bank accounts           2,003                                                1,477                 526
               Sport & hobby equipment          585              24                                  420                 141
               Firearms                         125              13                                    0                 112
               Mineral rights                   217              22                                    0                 195

              2. Plus: value of property recoverable under avoiding powers                                              0.00
              3. Less: estimated Chapter 7 administrative expenses                                                 $ 258.00
              4. Less: amounts payable to priority creditors                                                       $ 980.00
              5. Equals: estimated amount payable to Class Four creditors if Chapter 7 filed (if negative, enter
                 zero)                                                                                             $     0.00
        C. Estimated payment to Class Four unsecured creditors under the Chapter 13 Plan plus any funds
            recovered from "other property" described in Part 4.1.D below                                          $ 820.00
ItaT 3015.    owls
       Case:20-10102-KHT Doc#:6 Filed:01/07/20                   Entered:01/07/20 17:03:19 Page3 of 8



 Part 4 Properties and Future Earnings Subject to the Supervision and Control of the Trustee

4.1    Future Earnings: The debtor submits to the supervision and control of the trustee all or such portion of the
       debtor's future earnings or other future income as is necessary for the execution of the Plan, including:
       A. Future earnings which shall be paid to the trustee for a period of approximately 36 months, beginning
          February 6, 2020, as follows:
       B.
                         Number of payments                      Amount of payments                   Total
             36 (February 2020 to January 2023)                        669.00                      24,084.00

                                                               Total of monthly payments         24,084.00

       C. Amounts for the payment of Class Five post-petition claims included in above: $0.00
       D. Other property: None.

4.2    Payments: The debtor agrees to make payments under the Plan as follows:
        o Voluntary wage assignment to employer: Paid in the following manner: $n/a to be deducted n/a.
            Employer's name, address, telephone number: n/a.
        OR
        IS] Direct payment from debtor to trustee.

 Part 5 Class One - Claims Entitled to Priority Under 11 U.S.C. § 507

Unless other provision is made in paragraph 10.3, each creditor in Class One shall be paid in full in deferred cash
payments prior to the commencement of distributions to any other class (except that the payments to the trustee
shall be made by deduction from each payment made by the debtor to the trustee) as follows:

5.1    Allowed administrative expenses:
       A. Trustee's compensation (10% of amounts paid by debtor under this Plan)                           $2,189.00
       B. Attorney's Fees (estimated and subject to allowance)                                             $    0.00
       C.  Attorney's Costs   (estimated and  subject to allowance)                                        $    0.00
5.2    Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507 [if none, indicate]:
       A. Domestic Support Obligations: A proof of claim must be timely filed in order for the trustee to distribute
           amounts provided by the plan.
               1. Priority support arrearage: The debtor owes past due support to [name] in the total amount of $n/a
                   that will be paid as follows:
                   0 Distributed by the trustee pursuant to the terms of the Plan; or
                   0 The debtor is making monthly payments via a wage order 0 or directly 0 (reflected on Schedule I or
                   J) in the amount of $n/a to n/a. Of that monthly amount, $n/a is for current support payments and $n/a
                   is to pay the arrearage.
               2. Other: For the duration of the plan, during the anniversary month of confirmation, the debtor shall file
                   with the Court and submit to the trustee an update of the required information regarding Domestic
                   Support Obligations and the status of required payments.
       B. Taxes
               1. Federal taxes                                                                            $ 980.00
               2. State taxes                                                                              $     0.00
               3. Other taxes: None                                                                        $     0.00

       C. Other Priority Claims: None                                                                      $     0.00
            Case:20-10102-KHT Doc#:6 Filed:01/07/20                            Entered:01/07/20 17:03:19 Page4 of 8


    Part 6 Class Two — Defaults

6.1         Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Two, debtor must
            specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.

6.2         Class Two A: Claims set forth below are secured only by an interest in real property that is the debtor's principal
            residence located a n/a. Defaults shall be cured and regular payments shall be made:
            El None
            OR
                     Creditor             Total default Interest       Total        No. of    Regular monthly       Date of first
                                         amount to be       rate    amount to     months        payment to be         payment
                                             curedl                    cure        to cure     made directly to
                                                                    arrearage                      creditor
             Specialized Loan               1,796.00         0%     1,796.00                      1,744.07             2-1-20
             Servicing, LLC

6.3         Class Two B: Pursuant to 11 U.S.C. § 1322(b)(5), secured (other than claims secured only by an interest in real
            property that is the debtor's principal residence) or unsecured claims set forth below on which the last payment is
            due after the date on which the final payment under the Plan is due. Defaults shall be cured and regular payments
            shall be made:
            El None
            OR
                  Creditor         Description of     Total default Interest       Total      No. of    Regular      Date of first
                                     collateral       amount to be     rate      amount     months      monthly       payment
                                                         Cured2                   to cure    to cure payment to
                                                                                arrearage              be made
                                                                                                       directly to
                                                                                                        creditor
             Specialized          Rental, 3123          1,277.00       5.5%      1,316.00              1,221.50        2-1-20
             Loan Servicing, Bandera
             LLC                  Pkwy, Pueblo

6.4         Class Two C: Executory contracts and unexpired leases are rejected, except the following, which are assumed:
            El None
            OR
              Other party to lease  Property, if any, subject Total amount       No. of       Regular monthly       Date of
                   or contract      to the contract or lease to cure, if any months to payment to be made            first
                                                                                  cure       directly to creditor  payment
             Travis Rosales         Rental, 3123 Bandera          0.00            n/a                 n/a            n/a
             (debtor as landlord)   Pkwy, Pueblo, CO

            A. In the event that debtor rejects the lease or contract, creditor shall file a proof of claim or amended proof of
                 claim reflecting the rejection of the lease or contract within 30 days of the entry of the order confirming this
                 plan, failing which the claim may be barred.


    Part 7 Class Three — All Other Allowed Secured Claims

Claims shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:

7.1         Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Three, debtor must
            specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.




1 The   lesser of this amount or the amount specified in the Proof of Claim.
2   The lesser of this amount or the amount specified in the Proof of Claim.
         30154.1 (12/18),:..                                                                                                Page
        Case:20-10102-KHT Doc#:6 Filed:01/07/20                     Entered:01/07/20 17:03:19 Page5 of 8


7.2     Adequate Protection: If adequate protection payments are indicated, such payments will be made by the trustee
        to the creditors indicated above until such time that superior class creditors are paid in full. Any adequate
        protection payments made will be subtracted from the total amount payable. Unless otherwise provided, adequate
        protection payments will accrue from the date of filing but will not be made until the creditor has filed a timely proof
        of claim.

7.3     Secured claims subject to 11 U.S.C. § 506 (Real Property): In accordance with Fed. R. Bankr. P. 3012 and
        7004 and L.B.R. 3012-1, the debtor has filed and served a separate motion for valuation of collateral and
        determination of secured status under 11 U.S.C. § 506 as to the real property and claims listed in Part 1.3 of this
        plan and below. The plan is subject to the court's order on the debtor's motion. If the court grants the debtor's
        motion, the creditor will have an unsecured claim in the amount of the debt as stated in any timely filed, allowed
        proof of claim, including such claims filed within thirty days from entry of an order determining secured status under
        Fed. R. Bankr. P. 3002(c)(1) and (3). The creditors listed in Part 1.3 and below shall retain the liens securing their
        claims until discharge under 11 U.S.C. § 1328, or, if the debtor is not eligible for a discharge, upon the debtor's
        successful completion of all plan payments and the closing of the case.
        El None
        OR
            Name of creditor        Description of collateral (pursuant to L.B.R. 3012-1)         Proof of claim amount, if any
         Veripro Solutions          Residence, 3137 Bandera Pkwy, Pueblo, CO 81005                        Unknown

7.4     Secured claims subject to 11 U.S.C. § 506: The debtor moves the court, through this chapter 13 plan, for a
        valuation of collateral and determination of secured status under 11 U.S.C. § 506 regarding the property and
        claims below. The creditors shall retain the liens securing their claims until discharge under 11 U.S.C. § 1328 or
        payment in full under nonbankruptcy law.
           None
        OR
        A. The following creditors shall be paid the value of their interest in collateral. Any remaining portion of the
            allowed claim shall be treated as a aeneral unsecured claim.
             Creditor      Description of    Confirmation      Amount of debt as       Interest    Adequate           Total
                             collateral         value of           scheduled             rate      protection        amount
                                               collateral                                           payment          payable
          Bosco           Rental, 3123        14,905.15              63,774.92          10.0%        400.00        16,975.00
          Credit II       Bandera           (value equals
          Trust           Pkwy,             FMV minus 1st
          Series          Pueblo, CO        mortgage)
          2010-1          81005
          Flow Right      Residential,               0.00             1,526.53          0.00%          0.00              0.00
          Plumbing ... 3137 Bandera (value equals
                          Pkwy,             FMV minus 1st
                          Pueblo, CO        & 2nd
                          81005             mortgages)
          Flow Right      Rental, 3123                0.00             1,526.54         0.00%          0.00              0.00
          Plumbing ... Bandera              (value equals
                          Pkwy,             FMV minus 1st
                          Pueblo, CO        & 2nd
                           81005            mortgages)

        B. The following creditors shall be paid the remaining balance payable on the debt over the period required to pay
           the sum in full.
            Creditor        Description of  Confirmation     Amount of debt as   Interest     Adequate           Total
                              collateral      value of          scheduled          rate       protection       amount
                                              collateral                                      payment          payable


7.5     Secured claims to which 11 U.S.C. § 506 shall not apply (personal property): The following creditors shall
        retain the liens securing their claims, and they shall be paid the amount specified which represents the remaining
        balance payable on the debt over the period required to pay the sum in full:
        El None
        OR
,1135 3015   12/18)                                                                                                    Page S.
          Case:20-10102-KHT Doc#:6 Filed:01/07/20                      Entered:01/07/20 17:03:19 Page6 of 8


                  Creditor             Description of         Amount of debt as     Interest        Adequate             Total
                                         collateral              scheduled            rate     protection payment       amount
                                                                                                                        payable


7.6       Property being surrendered: The debtor surrenders the following property securing an allowed secured claim to
          the holder of such claim:
          El None
          OR
                   Creditor                          Property                          Anticipated date of surrender


7.7       Relief from Stay: Relief from the automatic stay and co-debtor stay to permit enforcement of the liens
          encumbering surrendered property shall be deemed granted by the Court at the time of confirmation of this Plan
          pursuant to 11 U.S.C. §§ 362(a) and 1301(a) and Fed. R. Bankr. P. 3015-1(d). With respect to property
          surrendered, no distribution on the creditor's claim shall be made unless that creditor files a proof of claim or an
          amended proof of claim to take into account the surrender of the property.

 Part 8 class Four — Allowed Unsecured Claims Not Otherwise Referred To in the Plan

8.1       Payment of Class Four Claims: Class Four Claims are provided for in an amount not less than the greater of:
          A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S.C. § 1325(a)(4) as set forth in
             Part 3.2; or
          B. Total disposable income for the applicable commitment period defined by 11 U.S.C. § 1325(b)(1)-(4).

8.2       Disposable Income: The monthly disposable income of $0.00 has been calculated on Form 122C-1 or 122C-2, as
          applicable. Total disposable income is $0.00, which is the product of monthly disposable income of $0.00 times
          the applicable commitment period of 36 months.

8.3       Classification of Claims:
          A. El Class Four claims are of one class and shall be paid a pro rata portion of all funds remaining after payment
             by the trustee of all prior classes;
             OR
          B. 0 Class Four claims are divided into more than one class as follows: N/A.

8.4       Non-Dischargeable Claims: A timely filed claim, found by the Court to be non-dischargeable pursuant to 11
          U.S.C. § 523(a)(2), (4), or (6), will share pro-rata in the distribution to Class Four. Collection of the balance is
          stayed until the case is dismissed, converted to a Chapter 7 or discharge enters, unless ordered otherwise.

 Part 9       Class Five — Post-Petition Claims Allowed Under 11 U.S.C. § 1305 (if none indicate)

Post-petition claims allowed under 11 U.S.C. § 1305 shall be paid as follows: [describe].
OR

 Part 10 Other Provisions

10.1      Direct Payments: Payment will be made directly to the creditor by the debtor on the followin claims:
                    Creditor               Collateral, if any        Monthly payment amount No of months to payoff
           None


10.2      Effective Date of Plan: The effective date of this Plan shall be the date of entry of the Order of Confirmation.




 B.F. 3015-     12/18)                                                                                                    Page 6
       Case:20-10102-KHT Doc#:6 Filed:01/07/20                      Entered:01/07/20 17:03:19 Page7 of 8


10.3    Order of Distribution:
        A. El The amounts to be paid to the Class One creditors shall be paid in full, except that the chapter 13 trustee's
           fee shall be paid up to, but not more than, the amount accrued on actual payments made to date. After
           payment of the Class One creditors, the amounts to be paid to cure the defaults of the Class Two A, Class
           Two B and Class Two C creditors shall be paid in full before distributions to creditors in Classes Three, Four,
           and Five (strike any portion of this sentence which is not applicable). The amounts to be paid to the Class
           Three creditors shall be paid in full before distributions to creditors in Classes Four and Five. Distributions
           under the plan to unsecured creditors will only be made to creditors whose claims are allowed and are timely
           filed pursuant to Fed. R. Bankr. P. 3002 and 3004 and after payments are made to Classes One, Two A, Two
           B, Two C and Three above in the manner specified in Parts 5, 6, 7, and 8.1.

        B. El Distributions to classes of creditors shall be in accordance with the order set forth above, except:

10.4    Motions to Avoid Liens under 11 U.S.C. § 522(f): In accordance with Fed. R. Bankr. P. 4003(d), the debtor
        intends to file or has filed, by separate motion served in accordance with Fed. R. Bankr. P. 7004, a motion to avoid
        lien Dursuant to 11 U.S.C. 522 as to the secured creditors listed in Part 1.4 and below:
                   Creditor                      Description of collateral        Date motion to     Date of order granting
                                               (pursuant to L.B.R 4003-2)         avoid lien filed    motion or pending
          None


10.5    Student Loans:
        (El No student loans
        OR
        1:] Student loans are to be treated as an unsecured Class Four claim or as follows:

10.6    Restitution:
        El No restitution
        OR
        LI The debtor owes restitution in the total amount of $n/a, which is paid directly to n/a in the amount of $n/a per
                month for a period of n/a months; or as follows: n/a.

10.7    Reinvestment of Property in debtor: All property of the estate shall vest in the debtor at the time of confirmation
        of this Plan.

10.8    Insurance: Insurance in an amount to protect liens of creditors holding secured claims is currently in effect and will
        [8] will not 0 be obtained and kept in force through the period of the Plan.
          Creditor to whom this Applies               Collateral covered             Coverage Insurance company, policy
                                                                                      amount   number, and agent name,
                                                                                                 address and telephone
                                                                                                        number
         Specialized Loan Servicing,       Residential home 3137 Bandera               Full   Paid via escrow to
         LLC                               Pkwy                                               Travelers Home & Marine
         Specialized Loan Servicing,       Residential rental 3123 Bandera             Full   American Modern Property
         LLC                               Pkwy                                               & Casualty Ins Co

        Applicable policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy.

 Part 11 Presumptively Reasonable Fee

The following election is made:

   Counsel elects the Presumptively Reasonable Fee pursuant to L.B.R. 2016-3(a). Any objection to the allowance of
the Presumptively Reasonable Fee must be made by the objection deadline to confirmation.
OR
0 Counsel elects to file the Long Form Fee Application pursuant to L.B.R. 2016-3(b).


 B.F 3015     2/18
         Case:20-10102-KHT Doc#:6 Filed:01/07/20                     Entered:01/07/20 17:03:19 Page8 of 8


 Part 12 Nonstandard Plan Provisions

Under Bankruptcy Rule 3015.1(e), nonstandard provisions must be set forth below. A nonstandard provision is a provision
not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
void.
[3] None
OR
0 The following plan provisions will be effective only if there is a check in the box "included" in Part 1.2.:


 Part 13 Signature of Debtor's Attorney

I certify that the wording and order of the provisions in this Chapter 13   Plan are id   'cal to those contain d in the Official
Form 3015-1.1, and that the plan contains no nonstandard provist                          se set out in art 1


Dated:
                                                                      John     cLau
                                                              ___Jattn-A. McLaughlin
                                                                  Bar Number: 11
                                                                  Mailing Ad            N. Corona Street
                                                                                    Colorado Springs CO 80903
                                                                  Tele     e number: (719) 633-1333
                                                                  Facsimile number: (719)520-0852
                                                                  E-mail address: ezlaw@earthlink.net


 Part 14 Verification of Debtor

I declare under penalty of perjury that the foregoing is true and correct

Dated:          H           202-D                                              IF IF wr
                                                                                                ri
                                                                      Aill A. P., • • -
                                                                    1Ailing Address: 3137 B nde a Pkwy
                                                                                      Pueblo GO 81005
                                                                    Telephone number: n/a
                                                                    Fat-simile number: n/a
                                                                    E-mail address: n/a




                                                                                                                          Page 8
